DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 10-13, 15, 18, 20-24, 26-42 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. (5,891,089) in view of Levit et al. (7,942,850), and further in view of Schoenle (2021/0100570).  Katz et al. disclose the invention substantially as claimed.  Katz et al. disclose, at least in figure 1 and col. 3, line 8 to col. 4, line 63; a dynamic balloon angioplasty system for applying a dynamic pressure to fracture or modify hardened materials embedded within an elastic conduit, the dynamic balloon angioplasty system comprising: a pressure source system (10) configured to output at least a first predetermined pressure from a pressure source outlet; an angioplasty unit (combination of 16, 18, and 20) being fluidly coupled (via 12 and 14) to the pressure source outlet to receive at least the first predetermined pressure, the angioplasty unit having an angioplasty inflation device (12) and a balloon connector (18) operably coupled to and extending from the angioplasty inflation device, the balloon .
Katz et al. also disclose, at least in figures 1 and 3 and col. 3, line 8 to col. 4, line 63; a dynamic balloon angioplasty system for applying a dynamic pressure to fracture hardened materials embedded within an elastic conduit, the dynamic balloon angioplasty system comprising: a pressure source system (12) configured to output at least a first predetermined pressure (e.g., an upper limit, according to col. 3, lines 57-59) from a pressure source outlet, the pressure source system being selectively actuated to output a plurality of pressure pulses; an angioplasty balloon (20) for delivering the plurality of pressure pulses to the angioplasty balloon via a fluid communication path; a pressure transducer (2) operably coupled to the fluid communication path, the pressure transducer measuring a fluid pressure within the fluid communication path and outputting a pressure signal; and a power control system (6) 
Katz et al. further disclose a system for applying a dynamic or static pressure to an angioplasty balloon (20) comprising: a pressure source system (10) configured to output at least a first pressure from a pressure source outlet; an angioplasty unit comprising an angioplasty balloon inflation device (12), and a balloon connector (18); an angioplasty balloon catheter (combination of 14,16, and 24)  fluidly coupled to the balloon connector and comprising a pressure transducer (2), an elongated catheter, and the angioplasty balloon present at a distal end of the elongated catheter, wherein the elongated catheter is configured to deliver the plurality of pressure pulses or static pressure to the angioplasty balloon, wherein the angioplasty balloon is configured to receive the pressure pulses and/or static pressure, and wherein the pressure transducer 
Katz et al. disclose a system for applying a dynamic or static pressure to an angioplasty balloon (20) comprising: a pressure source system (10) configured to output 
Katz et al. further disclose a system for applying a dynamic or static pressure to an angioplasty balloon (20) comprising: a pressure source system (10) configured to output at least a first pressure from a pressure source outlet; an angioplasty unit comprising an angioplasty balloon inflation device (12), and a balloon connector (18); and an angioplasty balloon catheter fluidly coupled to the balloon connector and comprising a pressure transducer (2), an elongated catheter (combination of 14, 16, and 24), and the angioplasty balloon present at a distal end of the elongated catheter, wherein the elongated catheter is configured to deliver the plurality of pressure pulses or static pressure to the angioplasty balloon, wherein the angioplasty balloon is 
However, Katz et al. do not explicitly disclose an oscillating mechanism being selectively actuated to receive pressure from the pressure source outlet and output the plurality of pressure pulses to the angioplasty balloon via a fluid communication path, nor do Katz et al. explicitly disclose an angioplasty unit being fluidly coupled to the pressure source outlet to receive the plurality of pressure pulses, the angioplasty unit having an angioplasty inflation device and a balloon connector operably coupled to and extending from the angioplasty inflation device. Katz et al. also do not explicitly disclose an oscillating mechanism comprises an input fluidly coupled to, and configured to receive at least the first pressure from, the pressure source outlet and an output fluidly coupled to the angioplasty balloon inflation device and balloon connector, and wherein the oscillating mechanism is configured to selectively actuate to output a plurality of pressure pulses and/or a static pressure, wherein the control system is configured to adjust an actuation frequency and/or a duty cycle of the oscillating mechanism, nor do Katz et al. explicitly disclose that the oscillating mechanism is selectively fluidly coupled to the angioplasty balloon catheter.  Katz et al. do not explicitly disclose that the oscillating mechanism comprises a solenoid valve and deformable diaphragm system fluidly coupled to a pressure-regulated high-pressure gas source, the solenoid valve being configured to switch from a high-state to a low-state, in the high-state a high-
Levit et al. teach, at least in figure 7D and col. 11, line 51 to col. 12, line 32 and col. 12, lines 43-50; a pressure source system comprising a pressure-regulated high-pressure gas source (an inflation fluid reservoir, according to col. 12, line 7) and an oscillating mechanism (42), the oscillating mechanism comprising a solenoid valve (i.e., a solenoid, according to col. 12, lines 49 and 50) and a deformable diaphragm system (i.e., a diaphragm pump) fluidly coupled to the pressure-regulated high-pressure gas source, wherein the solenoid valve is configured to switch from a high-state to a low-state; wherein, in the high-state a high-pressure gas from the gas source is connected to the diaphragm that separates a gas side and a hydraulic side, and in the low-state the diaphragm is exhausted to atmospheric pressure (via a discharge outlet, according to col. 12, lines 6-8), wherein the solenoid valve selectively output (i.e., control) a first predetermined pressure and a second predetermined pressure from the pressure source outlet (according to col. 12, lines 46-50), wherein the oscillating mechanism is configured to selectively actuate to output a plurality of pressure pulses and/or a static pressure (according to col. 12, lines 24-32), wherein a control system (a solenoid or revolving eccenter, according to col. 12 lines 46-50) is configured to adjust an actuation frequency and/or a duty cycle of the oscillating mechanism, and wherein the oscillating mechanism is selectively fluidly coupled to the angioplasty balloon catheter (accordint to 
However, Katz et al. do not explicitly disclose that the elongated catheter is configured to receive a 0.014-inch guidewire.  Levit et al. further teach, in figures 7E and 7F and col. 5, line 64 to col. 6, line 3 and col. 11, lines 47-49; an elongated catheter (10) configured to receive a guidewire (13).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Levit et al., to modify the elongated catheter of Katz et al., so that it is configured to receive a guidewire.  Such a modification would allow the elongated catheter to be precisely guided to a target site in a patient’s body.
However, Katz et al. in view of Levit et al. do not explicitly disclose that the control system is configured to determine (i.e., capable of determining) an optimal hydraulic pressure oscillation frequency and amplitude for a given procedure and output a control signal to the oscillating mechanism.  Schoenle teaches, in figure 7 and paragraphs [0058] and [0059], an angioplasty system including a control system (a 
	Katz et al. in view of Levit et al. also do not explicitly disclose that the display device is wirelessly coupled to at least one of the pressure source system and the angioplasty unit. Schoenle also teaches, in figures 6 and 7 and paragraph [0056]-[0057], a display device (a display) as part of a pressure controller or computing device, which may be wirelessly coupled to an angioplasty unit (e.g., a combination of a fluid reservoir and a balloon).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Katz et al., so that the display device is wirelessly coupled to at least one of the pressure source system and the angioplasty unit.  Such a modification would conveniently allow remote operation of pressure source system and the angioplasty unit.

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. (5,891,089) and Levit et al. (7,942,850) and Schoenle (2021/0100570), and further in view of Burns et al. (5,545,133).   Katz et al. in view of Levit et al. and .  
However, Katz et al. in view of Levit et al. and Schoenle do not explicitly disclose a pressurized fluid at a pressure higher than a peak balloon pressure.  Burns et al. teach, in col. 16, lines 10-24, a system including a pressurized fluid for inflation of a balloon.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Burns et al., to modify the system of Katz et al. in view of Levit et al. and Schoenle, so that it utilizes a pressurized fluid at a pressure higher than a peak balloon pressure. Such a modification would allow increased responsiveness of the balloon during inflation of the balloon.
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. (5,891,089) in view of Levit et al. (7,942,850) and Schoenle (2021/0100570), and further in view of Adams et al. (5,318,533).  Katz et al. in view of Levit et al. and Schoenle disclose the invention substantially as claimed, but do not explicitly disclose that the angioplasty unit further comprises an ejectable and exchangeable power supply.  Adams et al. teach, at least in figure 2 and col. 4, lines 40-54; an angioplasty unit (10) comprising an ejectable and exchangeable power supply (batteries 44).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Adams et al., to modify the angioplasty unit of Katz et al. in view of Levit et al. and Schoenle, so that it includes an ejectable and exchangeable power supply. Such a modification would allow the power supply to be removable from the angioplasty unit and render the angioplasty inoperative for undue future use.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. (5,891,089) in view of Levit et al. (7,942,850) and Schoenle (2021/0100570), and further in view of Wallace (5,021,046).  Katz et al. in view of Levit et al. and Schoenle disclose the invention substantially as claimed, but do not explicitly disclose that the angioplasty inflation device is a lockable screw-piston-type syringe.  Wallace teaches, at least in figure 6 and col. 3, lines 41-49 and col. 6, lines 13-29; an angioplasty inflation device (69) comprising a lockable screw-piston-type (i.e., threaded plunger) syringe (27).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Wallace, to modify the angioplasty inflation device of Katz et al. in view of Levit et al. and Schoenle, so that it is a lockable screw-piston-type syringe.  Such a modification would allow the inflation device to incrementally and accurately inject inflation fluid into the balloon.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. (5,891,089) in view of Levit et al. (7,942,850) and Schoenle (2021/0100570), and further in view of Nash et al. (7,998,107). Katz et al. in view of Levit et al. and Schoenle disclose the invention substantially as claimed, but do not explicitly disclose that the deformable diaphragm is a spring-loaded elastic diaphragm configured to accelerate depressurization of the angioplasty balloon.  Nash et al. teach, at least in figures 3 and 4C and col. 4, lines 26-47; deformable diaphragm (30) is a spring-loaded elastic diaphragm with a spring (40) configured to accelerate depressurization.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the diaphragm of Katz et al. in view of Levit et al. and .

Response to Amendment
Applicant’s arguments with respect to claims 1, 2, 4-15, and 18-42 have been considered but are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/JULIAN W WOO/Primary Examiner, Art Unit 3771